Citation Nr: 0532166	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  96-46 564	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for lumbosacral strain, degenerative joint disease, 
degenerative disc disease, with radiculopathy to both lower 
extremities, currently rated as 60 percent disabling.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to the veteran's service-
connected lumbosacral disability and/or the veteran's 
service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1969 to June 1971.

2.  On September 30, 2005, prior to the promulgation of a 
decision in the appeal, the Board of Veterans' Appeals 
(Board) received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




                       
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


